DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 1-2, the recitation of  “the other of the third side or the fourth side of the backbone” appears to be unclear and vague.  Therefore, the claim limitation does not clearly limit the metes and bounds of the patent protection desired.
In claim 10, line 3, the recitation of  “the other of the third side or the fourth side of the backbone appears to be unclear and vague.  Therefore, the claim limitation does not clearly limit the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al (US 2003/0110938).
As to claim 1, Seto et al discloses a finger, as illustrated in Figures 1-21, for a robotic gripper (see paragraph [0002]),  wherein the finger comprises a flexible backbone (6) having a first end, a second end positioned opposite the first end, a first side, a second side positioned opposite the first side, a third side, and a fourth side positioned opposite the third side (see annotated Figures 1 and 3 below), the backbone comprising a flexible beam (16) (flexible translucent elastic material of synthetic resin – see paragraph [0073]) extending in a direction from the first end toward the second end of the backbone; and a plurality of branches (18a-18j, 22a-22j) attached to the flexible beam and spaced apart from one another, each branch comprising a first end surface extending along the first side of the backbone; a second end surface extending along the second side of the backbone; and a side surface extending along the third side or the fourth side of the backbone; wherein the first end surfaces of the branches collectively extend along a majority of the first side of the backbone; and wherein the second end surfaces of the branches collectively extend along a majority of the second side of the backbone; a plurality of jamming layers (20a, 28) positioned along the fourth side of the backbone and extending over respective side surfaces of the branches; and a membrane bag (30)  (synthetic resin - see paragraph [0074]) positioned over the jamming layers.

    PNG
    media_image1.png
    841
    640
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    412
    475
    media_image2.png
    Greyscale


With claim 2, the first end surfaces and the second end surfaces of the branches each define an end profile having one or more curved edges (see annotated Figure 3 above).
With claim 5, the flexible beam and the branches are integrally formed with one another.
With claim 6, the flexible beam is best interpreted to be centrally positioned between the third side and the fourth side of the backbone.
With claim 7, the plurality of branches comprises a first set of branches (22a-22j) each extending from the flexible beam to the third side of the backbone; and a second set of branches (see annotated Figure 2 below) each extending from the flexible beam to the fourth side of the backbone.

    PNG
    media_image3.png
    504
    520
    media_image3.png
    Greyscale

With claim 8, it is best interpreted that the flexible beam is offset toward the fourth side of the backbone.
With claim 9, it is best interpreted that the flexible beam extends adjacent along the fourth side of the backbone.
With claim 12, the membrane bag is positioned over the backbone and the jamming layers.
Allowable Subject Matter
Claims 3-4, 11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andorf, Baer, Lessing’168, Arrichiello, Lessing’023 and Ragner are cited as being relevant art, because each prior art discloses a finger comprising a flexible beam and a plurality of branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651